Title: From Thomas Jefferson to George Jefferson, 21 August 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir
Monticello Aug. 21. 1801
Your’s of the 17th came to hand yesterday. there being little prospect of recovering my cask of white sugar & coffee (which contained 15 loaves of sugar & 60. ℔ coffee) or at any rate in time for my use here, I must ask the favor of you to send me by the first boats 8. loaves of single refined sugar, and 30. ℔ coffee; to which be pleased to add a cask of about 50. ℔ of good gunpowder.—I am in hourly hopes of recieving the porter & syrop of punch &c. given you in memorandum when here. we are all well, except as to the Cowpox which is going on well also, and unequivocal as to it’s genuineness. we have about 25. of my family now under the disease. a little fever, headache, kernels under the arm, take place in those who have [it wo]rst. some have no complaint but the inoculated pustule. accept assurances of my affectionate esteem & attachment.
Th: Jefferson
